Citation Nr: 1203685	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  07-34 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial compensable rating for chondromalacia of the right knee.

2.  Entitlement to an initial compensable rating for chondromalacia of the left knee.

[The issue of entitlement to service connection for a left shoulder disorder will be the subject of a separate decision.]


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1982 to November 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, District of Columbia.  Due to the residence of the Veteran, jurisdiction is with the Regional Office (RO) in Baltimore, Maryland.

In June 2010, the issues were remanded for the issuance of a statement of the case (SOC).  An SOC was issued in February 2011, and the Veteran perfected his appeal with a timely substantive appeal in February 2011.  Accordingly, the Board's Remand directives have been met.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In July 2011, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is needed for further evidentiary development for the Veteran's claim for initial compensable ratings for chondromalacia of the bilateral knees.  The Veteran was last afforded a VA joints examination in July 2009.  His testimony at his subsequent hearing in July 2011 indicates that these service-connected disabilities have worsened since that last examination.  Additionally, in a July 2011 written statement, the Veteran argued that he had cartilage damage with frequent episodes of pain and effusion, which had not been shown previously.  In this regard, the Board notes that the Veteran testified that he does not receive treatment for his knees and that therefore there are no current treatment records to show the level of his current knee disabilities.  July 2011 hearing transcript, pg. 6.

Thus, the Board finds that the record, as it currently stands, does not adequately reveal the present state of the Veteran's bilateral knee disabilities, especially if these disabilities have indeed worsened.  The Board finds, therefore, that a remand of the Veteran's initial compensable rating claims is necessary to secure an examination to ascertain the current level of these disabilities.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  Furthermore, if the Veteran is now receiving treatment for his knees, those records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of any bilateral knee treatment that the Veteran may have recently received.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Thereafter, accord the Veteran a VA examination to determine the current level of severity of the chondromalacia of his knees.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

All pertinent pathology associated with the service-connected bilateral knee chondromalacia should be annotated in the examination report.  In particular, the examiner should undertake range of motion studies of the Veteran's right and left knees and comment on the degree of disability due to functional losses such as pain and weakness.  In addition, the examiner should elicit information as to the frequency, duration, and severity of any associated symptomatology, to include recurrent subluxation or lateral instability; dislocated semilunar cartilage with episodes of locking, pain, and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of the tibia and fibula (nonunion or malunion); and genu recurvatum.  The examiner should also note the presence of any ankylosis.  

Also, the examiner should discuss the extent of any loss of function in daily activities, including work and physical activity due to the service-connected bilateral knee disabilities.  

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issues of entitlement to initial compensable ratings for chondromalacia of the right and left knees.  If any benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


